DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed February 3, 2021 is acknowledged and has been entered.  Claims 2 and 74 have been canceled.  Claims 1, 57, 58, and 64 have been amended.

2.	As before noted, Applicant elected the invention of Group II, claims 2-15, drawn to a method of treating or preventing a disease associated with HER3 in a subject, said method comprising administering to the subject a first agent that binds to HER3 and a second agent that binds to and/or inhibits the activity of another HER family member.
	Additionally, Applicant elected the species of the invention of Group II in which the antigen binding molecule that binds to HER-3 comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 70 and a light chain comprising the amino acid sequence of SEQ ID NO: 72 and in which the second agent is a small molecule compound1.

3.	Claims 1, 3, 10, 13, and 51-73 are pending in the application and are currently under prosecution.

Election/Restriction
4.	As before noted the restriction and election requirement set forth in the Office action mailed October 31, 2019 has been withdrawn in part so as to rejoin the elected species of the invention in which the second agent is a small molecule compound and the non-elected species thereof in which the second agent is trastuzumab.

5.	Newly submitted (amended) claims are directed to a species of invention that is independent or distinct from the species of invention originally claimed for the following reasons:
	Applicant elected the species of the invention of Group II in which the second agent is a small molecule compound and which according to claim 2, now canceled, is lapatinib; and as noted the restriction and election requirement set forth in the Office action mailed October 31, 2019 has been withdrawn in part so as to rejoin the elected species of the invention in which the second agent is a small molecule compound and the non-elected species thereof in which the second agent is trastuzumab.  As presently amended, the “second agent” is any of lapatinib, cisplatin, and gemcitabine, where only the first named species of the invention was previously claimed.  Lapatinib, cisplatin, and gemcitabine are different types of agents with different structures and different mechanisms of action.  Each species, as presently claimed, then, is patentably distinct, each from the others; and each different species of invention to which the present claims are now drawn in the alternative is a species of invention that is considered to raise different issues with respect to the requirements set forth under 35 U.S.C. §§ 112, 102, and/or 103.
Since applicant has received an action on the merits for the originally presented species of invention in which the second agent is a small molecule or more particularly lapatinib, this invention has been constructively elected by original presentation for 2).
Notably the prior art cited as the basis of the rejection of claims under pre-AIA  35 U.S.C. 102(e), i.e., U.S. Patent No. 9,988,462 (Hettmann et al.) teaches a method of treating a cancer associated with HER-3 in a subject, said method comprising administering to the subject a first agent and a second agent, wherein said first agent is an isolated antigen-binding protein which binds to HER-3 comprising: a heavy chain amino acid comprising a CDRH1 having the sequence of SEQ ID NO: 256, a CDRH2 having the sequence of SEQ ID NO: 282, and a CDRH3 having the sequence of SEQ ID NO: 315 (or more particularly the amino acid sequence of SEQ ID NO: 70) and a light chain comprising a CDRL1 having the sequence of SEQ ID NO: 340, a CDRL2 having the sequence of SEQ ID NO: 344, and a CDRL3 having the sequence of SEQ ID NO: 387 (or more particularly the amino acid sequence of SEQ ID NO: 72); and said second agent is lapatinib.  Hettmann et al. further teaches the method comprises administering to the subject therapeutic agents or radiotherapy and that the agents that are administered include any of capecitabine, anthracycline, doxorubicin, cyclophosphamide, paclitaxel, docetaxel, cisplatin, gemcitabine, or carboplatin; see, e.g., the Summary.  Thus, while Hettmann et al. teaches the administration of either or both of cisplatin and gemcitabine, Hettmann et al. describes these agents as “third agents”3 (not “second agents”, which are defined by the disclosure as being agents that bind to and/or inhibit a member of the HER family other than HER-34).  There is no evidence to support the assertion that either cisplatin or gemcitabine binds to a HER family member or acts to inhibit an activity of a HER family member.       

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit 
However, claims 1, 3, 10, 13, and 51-73 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely October 27, 2017.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed August 20, 2020.

Claim Objections
8.	Claims 1, 10, and 51-73 are objected to as being drawn in the alternative to the subject matter of a non-elected species of invention.5

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

11.	Claims 58 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Beginning at page 15 of the amendment filed February 3, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claim 58 and 59 are indefinite for the following reasons:
Claim 58, as presently amended, recites, “a fragment thereof”, but it cannot be ascertained of what the fragment is a fragment6 or from what material the fragment must be derived.  How might it ever be said that an antibody is “a fragment thereof”?  It does not seem to make any sense.  Then, claim 59, which depends from claim 58, recites the limitation, “said antibody fragment” but claim 58 has been amended to strike the recitation of “an antibody fragment” and only now refers to an antibody which is “a fragment”.  It is unclear how these claims are to be construed.
It is suggested that these issues may best be remedied by amending claim 57 to recite that the antigen binding protein that binds to HER-3 is an antibody or an antigen-binding fragment thereof; claim 58 could then be amended to recite that the antibody is a monoclonal antibody, a recombinant antibody, a human antibody, a chimeric antibody, a multispecific antibody, a single chain antibody7, or a diabody8; and lastly claim 59 could 
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph.
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. 112(b)]requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112, second paragraph, M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention9.  
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

12.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

13.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 1, 3, 10, 13, and 51-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	This is a “new matter” rejection.
	Claim 1 has been amended to recited the method comprises administering to the subject “a second agent” selected from lapatinib, cisplatin, and gemcitabine; similarly claim 64 has been amended to recite the second agent is lapatinib, cisplatin, and 
	At page 11 of the amendment filed February 3, 2021 Applicant has remarked that support for the amendment to the claims is found throughout the specification, including the claims, as originally filed.  In particular Applicant has remarked that support for the addition of cisplatin and gemcitabine to a listing of “second agents” administered to the subject in the course of practicing the claimed invention can be found in Example 28 and in Figure 6, which Applicant notes shows the combination of U1-59 with cisplatin (Figure 6C) or gemcitabine (Figure 6D) has to exhibit an additive inhibitory effect.
	It is submitted that the amendment has introduced new concepts that are not adequately supported by the originally filed application because the specification clearly defines the “second agent” to be a small molecule compound or an antigen-binding
Protein, which binds to and/or inhibits the activity of member of the HER family other than HER-3 (see, e.g., the disclosures in paragraphs [0001], [0004], [0005] and [0013].  In paragraph [0013] the specification discloses that the second agent can be lapatinib, which is a small molecule that binds to EGFR and HER-2, two recognized members of the HER family, to inhibit the tyrosine kinase activities of these proteins, but it does not describe the “second agent” as being either cisplatin or gemcitabine, which are disclosed as being chemotherapeutic agents (see, e.g., paragraph [0114]).10  Neither cisplatin nor gemcitabine bind to a HER family member or act to inhibit an activity of a member of this family of proteins.  Cisplatin is a platinum-based drug, which binds to DNA and causes DNA cross-linking, which ultimately triggers apoptosis (paragraph [0114) and gemcitabine is a nucleoside analog, which is inserted into DNA during replication to cause premature termination of DNA synthesis and perturb the cell cycle (see, e.g., paragraph [0114]).11  The specification discloses that cisplatin or gemcitabine is used in combination with the first and second agents12 but it does not describe cisplatin or gemcitabine as being the second agent; and as this is the case, it is submitted that the amendment has introduced new concepts that are not adequately supported by the originally filed 
	This rejection might be overcome if Applicant were to point to a disclosure in the originally filed application that describes cisplatin and gemcitabine as being the “second agents”, which are described as binding to and/or inhibiting a HER family member other than HER-3. 

15.	The rejection of claims 1, 3, 10, 13, and 51-73 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Beginning at page 16 of the amendment filed February 3, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require 
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method intended for treating any given cancer expressing HER-3 in a subject, said method comprising administering to the subject “a first agent” and “a second agent”, wherein the first agent is described by claim 1, for example, as being “an antigen-binding protein which binds to HER-3” and which comprises a heavy chain amino acid sequence comprising CDRs comprising SEQ ID NOs: 256, 282, and 315 and a light chain amino acid sequence comprising CDRs comprising SEQ ID NOs: 340, 344, and 387 and said second agent is lapatinib.
To be clear, although the “first agent” comprises the amino acid sequences of a heavy chain and a light chain, each of which comprises the amino acid sequences of complementarity determining regions (CDRs) of an antibody that is described by this 13, the “antigen-binding protein” need not have any particular structure – and as explained in greater detail below, whatever it may be, it is need not be an antibody or an antigen binding fragment thereof. 
The specification fails to adequately describe the claimed invention with the requisite clarity and particularity to reasonably convey to the skilled artisan Applicant’s possession thereof as of the filing date of this application, so as to satisfy the written description requirement because, as discussed at length in the preceding Office action mailed August 20, 2020, the “first agent” is described only as “an antigen-binding protein which binds to HER-3”, which is only an antibody according to claims 57, 58, 59, and 60 (e.g., a diabody) or an antigen binding fragment (e.g., a Fab) according to claim 59 and which otherwise need not have any particular structure, provided that whatever it is it comprises heavy chain CDRs comprising SEQ ID NOs: 256, 282, and 315 and light chain CDRs comprising SEQ ID NOs: 340, 344, and 387.  A protein comprising a heavy chain amino acid sequence comprising SEQ ID NOs: 256, 282, and 315 or even CDRs comprising these same amino acid sequences is not necessarily the heavy chain variable domain of an antibody or antigen binding fragment thereof; and similarly a protein comprising a light chain amino acid sequence comprising SEQ ID NOs: 256, 282, and 315 or even CDRs comprising these same amino acid sequences is not necessarily the light chain variable domain of an antibody or antigen binding fragment thereof.  An antibody comprises a heavy chain variable domain comprising the amino acid sequences of three complementarity determining regions interspaced among the amino acid sequences of a framework and a light chain variable domain comprising the amino acid sequences of three complementarity determining regions interspaced among the amino acid sequences of a framework; and the heavy and light chain variable domains must be oriented in such a way as to permit their interaction to form an antigen binding site.  Applicant has argued that the broadest claims are not drawn to an antibody, per se, but 
It is submitted that at best the specification only adequately describes a first agent that binds to HER-3, which comprises an antibody or an antigen binding fragment thereof that specifically binds to HER-3, wherein said antibody or antigen binding fragment thereof comprises a heavy chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 256 (CDR1), 282 (CDR2), and 315 (CDR3) and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 340 (CDR1), 344 (CDR2), and 387 (CDR3).  
Here, Applicant is again reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
So, while the specification discloses that the first agent that binds to HER-3 may be or may comprise an antibody or an antigen binding fragment thereof that specifically binds to HER-3, it is only according to claims 57, for example, that it actually is an antibody 14 and it would be improper to construe the claims as being drawn to a method comprising administering to the subject an antibody or even an antigen binding fragment thereof that binds to HER-3, when the first agent might not be an antibody or an antigen binding fragment thereof.
Anyway, given the facts, it would seem that the claims would merely serve to bid one skilled in the art to complete the inventive process by discovering which “first agents” that are suitably and effectively used in practicing the  claimed invention.  As this is the case it is apparent that the specification would not reasonably convey to the skilled artisan Applicant’s possession thereof as of the filing date of this application, so as to satisfy the written description requirement. 
To reiterate, a protein comprising the amino acid sequences of the CDRs of an antibody is not necessarily an antibody, just as a “small molecule” is not necessarily a drug.  Nor is a protein comprising the amino acid sequences of SEQ ID NOs: 70 and 72 necessarily an antibody, even if whatever it is must be capable of binding to HER-3.  This viewpoint is consistent with the disclosure, which expressly defines the “antigen binding protein” to simply mean “a protein that specifically binds a specified target antigen, such as member of the HER family, e.g., HER-3” (paragraph [0049] at page 10 of the specification). 
What is it that comprises heavy chain and light chain amino acid sequences of SEQ ID NOs: 256, 282, 315, 340, 344, and 387 and is able to bind to “HER-3”, but which is not an antibody?  What is it that comprises heavy chain and light chain amino acid sequences of SEQ ID NOs: 70 and 72 and is able to bind to “HER-3”, but which is not an antibody?  It is submitted that the claims read like a riddle.
Once again, it is noted that Applicant has argued that, indeed, the claims are not necessarily drawn to a method that utilizes an antibody or an antigen binding fragment of an antibody, but rather to a method that uses “a scaffold protein”, but this protein is only very vaguely described by the specification.  Because the “antigen-binding protein” need not have any particular structure, it follows then that it need not act by any one particular 
Nonetheless, the description of a material such as the “first agent”, which is to be used in practicing the claimed invention, by its function alone is inadequate.  Given the facts that it need not be have any particular structure, regardless of the fact that it must somehow bind to HER-3, it is apparent that there is no one particularly identifying structural feature that is shared by members of the claimed genus of “first agents” and their common ability to bind to HER-3, so as to cause some unspecified effect (claim 1) or some specified effect (claims 52-56) that renders it suitable for use in practicing the claimed invention to achieve the claimed therapeutic or prophylactic objective.
Here Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  In this instance, there is no language that adequately describes with any of the requisite clarity and particularity at least a substantial number of the materially, structurally, and mechanistically disparate “first agents” that are to be suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective.  A description of what a material does, rather than of what 
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  Recognizing that the claims are drawn to a method comprising administering to a patient a protein, which is not necessarily an antibody or an antigen-binding fragment thereof, which exhibits the ability bind to HER-3 and thereby cause an effect that leads to the treatment of cancer in a subject, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to bind to HER-3, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding “a first agent” that has the ability to bind to HER-3, which once administered to a subject having a type of cancer characterized as expressing HER-3 in combination with “a second agent” that binds to and/or inhibits a HER family member other than HER-3, or more particularly lapatinib, is effective to treat the cancer in the subject; without such a material, it is impossible to 
In addition, although the skilled artisan could potentially identify “first agents” that might be used in practicing the claimed invention by screening for large pluralities of structurally disparate proteins comprising the recited heavy chain and light chain amino acid sequences to determine which, if any, have the ability to bind to HER-3 and are also capable of being used to treat a type of cancer expressing HER-3 when administered to the subject in combination with lapatinib, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of “first agents” having the ability to bind to HER-3, which are only described by claim 1, for example, as being “antigen-binding proteins” that comprise certain amino acid sequences, but which otherwise may have substantially different structures, an adequate written description of the claimed invention must include sufficient 
One cannot properly lay claim to a method comprising administering to a subject “a first agent” that binds to and/or inhibits the activity of a polypeptide that has yet to be discovered or developed, especially in this very unpredictable art.15
A “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
Turning to other issues, according to claim 57 is an antibody or a fragment thereof and according to claim 59 the antibody fragment is a diabody or a single chain antibody molecule, but neither one is an antibody fragment.  Each is a recombinant protein.  So if the “fragment” of an antibody to which claims 57 and 58 are directed is not actually a fragment of an antibody that retains the ability of the intact antibody to bind to HER-3, what is it?  It is understood that a Fab, for example, is in fact an antigen-binding fragment of an intact antibody; so a Fab derived from an anti-HER-3 antibody is an antibody fragment that binds to HER-3.  A single chain antibody, however, it not.  For example, an scFv is a well-known recombinant single chain antibody that is capable of binding to the antigen recognized by the antibody from which it is derived.  An scFv comprises the heavy chain variable domain of an antibody and the light chain variable domain of the antibody 
Here it seems that at best the specification only adequately describes a canonical antibody (e.g., a IgG1 molecule), an actual antigen binding fragment thereof such as a Fab, and a recombinant version of an antibody such as an scFv or a diabody, as opposed to any other “fragment thereof” that binds to HER-3, which might also have the requisite structural features (as recited by the claims).
Applicant is once again reminded that from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Addressing a few last issues, claim 61 is directed to an antigen-binding protein that is coupled to “an effector group”, but what is this?  According to claim 62 it is a radioisotope or radionuclide, a toxin, or a therapeutic or chemotherapeutic agent, but then according to claim 61 it need not be.  According to the disclosure the “effector group” may be a radioisotope or radionuclide, a toxin, or a therapeutic or chemotherapeutic agent (e.g., calicheamicin, auristatin-PE, geldanamycin, and maytansine) (paragraph [0012] at page 4 of the specification), but then then claim 62 are not so limited.  Whatever it may be it need not be composed of any particular material, have any particular structure, or have any particular biologic function or specific activity.  It is implicit that whatever it is must be capable of causing an “effect” but it is not evident what effect(s) these materials must cause.  
Claim 63 is directed to derivatives of known chemotherapeutic agents, but it is not evident what does or does not constitute a derivative of any of the recited agents, which is suitably and effectively used in practicing the claimed invention.  Whatever the derivative may be it need not have a particular structure and it need not have a particular biologic function or specific activity.
Claim 74 is drawn to the method of claim 1, wherein the second agent is “a HER2 inhibitor”, but it is not evident what this actually is – it is described by its function alone.  It need not be composed of any particular material.  It need not have any particular structure.  It need not act to inhibit “HER2” by any particular mechanism.

Turning to another issue, the claims are presently amended are limited to a method for treating cancer in a subject, but not necessarily a human, which comprises administering to the subject an “antigen-binding protein”, which might be an antibody.  According to the disclosure the antibody that is suitably used, which is an antibody having the recited structural characteristics, is antibody U1-59.  Antibody U1-59 is described as having the ability to bind to human HER-3.  It is also described as having the ability to cross-react to bind to rat HER-3.  It is however not shown that this same antibody is capable of binding to the “HER-3” polypeptides that occur in any of the other “subjects” having cancer treatable using the claimed invention.  According to the disclosure the subject is any non-human mammal including, for example, a dog, and yet there is no factual evidence disclosed by this application to support the assertion that antibody U1-59 or any other antibody or antigen binding fragment thereof having a structure according to the claims is capable of cross-reacting to specifically bind to dog “HER-3” (or the “HER-3” polypeptides of most other animals).  The ability of an antibody comprising with the structural features recited by the claims to bind to “HER-3” as it occurs in other animals (apart from human and rat) cannot be predicted and must be determined empirically.  So for this reason also it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application. 
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed method, so as to achieve the claimed objectives.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the structural and/or functional properties of the “first agent” and the “second agent”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, although Applicant’s arguments have been given careful consideration, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

16.	The rejection of claims 1, 3, 10, 13, and 51-73 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using any embodiment of the claimed invention, which is taught by the prior art, does not reasonably provide enablement for using the claimed invention, is maintained.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 23 of the amendment filed February 3, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice16), 
The claims are drawn to a method intended for treatment of a type of cancer found to express HER-3 in any given subject, but it cannot be presumed that the claimed invention will be found effective to treat any given type of cancer in any given subject.  There are many different reasons why this is the case.  As with any newly developed “candidate” therapeutic agent intended for use in treating a particular type of cancer in a particular subject (e.g., a human or a dog), its suitability and effectiveness must be determined empirically.
Here this is largely because the art is highly unpredictable as discussed at length in the preceding Office action.  
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth. 
To some extent, it is submitted that the specification does little more than state a hypothesis that any given protein comprising the requisite structural features, as recited by the claims, which is capable of binding to HER-3 can be used in combination with lipatinib to treat any given type of HER-3-expressing cancer in any given subject and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
What Applicant has shown is really only a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify “a first agent” for use in practicing the claimed invention, which binds to HER-3; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
17.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

18.	The rejection of claims 1, 3, 10, 13, and 51-73 under pre-AIA  35 U.S.C. 102(e), as being anticipated by U.S. Patent No. 9,988,462, is maintained.
	At page 24 of the amendment filed February 3, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
The claims are herein drawn to a method comprising administering to a subject a first agent and a second agent, wherein said first agent is an antigen binding protein that binds to HER-3 and wherein said second agent is lapatinib, wherein said antigen binding protein that binds to HER-3 comprises a heavy chain comprising a CDRH1 having the sequence of SEQ ID NO: 256, a CDRH2 having the sequence of SEQ ID NO: 282, and a CDRH3 having the sequence of SEQ ID NO: 315 (or more particularly the amino acid sequence of SEQ ID NO: 70) and a light chain comprising a CDRL1 having the sequence of SEQ ID NO: 340, a CDRL2 having the sequence of SEQ ID NO: 344 (or more particularly the amino acid sequence of SEQ ID NO: 72).
As a reminder because the instant claims are rejected herein under 35 U.S.C. 112, first paragraph, as failing to satisfy the written description and enablement requirements, the effective filing date of the claims is deemed the filing date of this application, namely 
U.S. Patent No. 9,988,462 (Hettmann et al.) teaches a method of treating a cancer associated with HER-3 in a subject, said method comprising administering to the subject a first agent and a second agent, wherein said first agent is an isolated antigen-binding protein which binds to HER-3 comprising: a heavy chain amino acid comprising a CDRH1 having the sequence of SEQ ID NO:256, a CDRH2 having the sequence of SEQ ID NO:282, and a CDRH3 having the sequence of SEQ ID NO:315 (or more particularly the amino acid sequence of SEQ ID NO: 70) and a light chain comprising a CDRL1 having the sequence of SEQ ID NO:340, a CDRL2 having the sequence of SEQ ID NO:344, and a CDRL3 having the sequence of SEQ ID NO:387 (or more particularly the amino acid sequence of SEQ ID NO: 72); and said second agent is lapatinib; see entire document (e.g., Summary).  With particular regards to claims 51-56, Hettmann et al. teaches the binding protein binds to the extracellular domain of HER-3 and that binding of the antigen-binding protein to HER-3 can reduce HER-3-mediated signal transduction, reduce HER-3 phosphorylation, reduce cell proliferation, reduce cell migration, and/or increase the downregulation of HER-3; see, e.g., Summary.  With particular regard to claims 57-59, Hettmann et al. teaches the binding protein is a monoclonal antibody, a polyclonal antibody, a recombinant antibody, a humanized antibody, a human antibody, a chimeric antibody, a multi-specific antibody, an antigen binding fragment of an intact antibody (e.g., a Fab fragment, a Fab' fragment, a F(ab')2 fragment, a Fv fragment), a diabody, or a single chain antibody molecule; see, e.g., Summary.  With particular regard to claim 60, Hettmann et al. teaches the antibody can be of the IgG1-, IgG2-, IgG3- or IgG4-type; see, e.g., Summary.  With particular regard to claims 61-63, Hettmann et al. teaches the binding protein that binds to HER-3 can be coupled to a radioisotope or radionuclide, a toxin, or a therapeutic or chemotherapeutic group (e.g., calicheamicin, auristatin-PE, geldanamycin, and maytansine); see, e.g., Summary.  With particular regard to claims 69, 71, and 72, Hettmann et al. teaches the first and second agents are administered by intravenous, subcutaneous, intramuscular or oral administration at a dose of about 1 to about 20 mg/kg body weight at least once every 6 weeks; see, e.g., Summary.  With particular regard to claims 65-68, Hettmann et al. teaches the method further comprising administering therapeutic agents or radiotherapy and that the agents that are Summary. With particular regard to claim 70, Hettmann et al. teaches the cancer is any of breast cancer, ovarian cancer, prostate cancer, colon cancer, renal cancer, lung cancer, pancreatic cancer, epidermoid carcinoma, fibrosarcoma, melanoma, nasopharyngeal carcinoma, and squamous cell carcinoma; see, e.g., the Summary. With particular regard to claim 73, Hettmann et al. teaches the method further comprises monitoring the therapeutic outcome; see, e.g., the Summary.     
Thus, the disclosure by U.S. Patent No. 9,988,462 anticipates the claimed invention. 
Applicant has argued that U.S. Patent No. 9,988,462 is not available as prior art under 35 U.S.C. § 102(e) because this application claims benefit of the filing dates of earlier filed applications, which were filed on the same date as the application upon which the patent issued.  
In response, as noted above, the instant claims are rejected herein under 35 U.S.C. 112, first paragraph, as failing to satisfy the written description and enablement requirements.  Thus, the effective filing date of the claims is deemed the filing date of this application, namely October 27, 2017.  
Nevertheless, it is noted that U.S. Patent No. 9,988,462 is a patent that issued from Application No. 15/000,005, which a continuation of Application No. 13/870,796, filed 04/25/2013, which is a division of Application No. 12/944,764, filed 11/12/2010, which claims benefit of the earlier filing date of Provisional Application 61/261,149, filed 11/13/2009, which is the earliest filing date sought by Applicant.  However, Application No. 13/870,796, filed 04/25/2013, is also a continuation in part of Application No. 12/365,784, filed 02/04/2009, which is a division of Application No. 11/649,722, filed 01/03/2007, which claims benefit of the earlier filing date of Provisional Application 60/755,103, filed 12/30/2005, which is a date that antedates the earliest filing date sought by Applicant.   Therefore, although Applicant has provided no explanation as to why it is asserted that “the present claims and the '462 patent share the same priority date” (page 29 of the amendment filed June 1, 2020), it would appear that U.S. Patent No. 9,988,462 is prior art under 35 U.S.C. § 102(e) given the fact that it claims benefit of application filed 

Double Patenting
19.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

20.	Claims 1, 3, 10, 13, and 51-73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 8-34, and 36-38 of U.S. Patent No. 9,803,025 in view of Gajria et al. (Expert Rev. Anticancer. Ther. 2011 Feb; 11 (2): 263-75).  
Claims 1, 2, 5, 8-34, and 36-38 of U.S. Patent No. 9,803,025 are drawn to a method of treating a cancer associated with HER-3 in a subject, said method comprising 
Gajria et al. teaches trastuzumab, a monoclonal antibody to HER2, accrues significant clinical benefit in the metastatic and adjuvant settings, but unfortunately some patients suffer disease recurrence despite adjuvant trastuzumab therapy and many patients with metastatic disease do not respond to therapy or develop refractory disease within 1 year of treatment; see entire document (e.g., the abstract).   Gajria et al. teaches that on the basis of better understanding the mechanisms by which cancer cells become resistant to trastuzumab therapy has led to the development of methods that involve the use of lapatinib (a reversible, ATP-competitive inhibitor of the HER2) to further treat cancer; see, e.g., the abstract.  Gajria et al. teaches that cancer cells that are resistant to trastuzumab remain sensitive to lapatinib; see, e.g., page 4.  In fact due to its promising therapeutic potential, Gajria et al. teaches lapatinib has been approved in combination with capecitabine for patients with HER2-amplified advanced or metastatic breast cancer with progression after prior anthracycline, taxane and trastuzumab therapy (page 6).   
Accordingly, although the conflicting claims are not identical, in view of the teachings of Gajria et al., it is submitted that the claimed invention would have been viewed as an obvious variation of the invention according to claims 1, 2, 5, 8-34, and 36-38 of U.S. Patent No. 9,803,025.  This is because, if the method of claims 1, 2, 5, 8-34, and 36-38 of U.S. Patent No. 9,803,025 were practiced, as claimed, using pertuzumab, trastuzumab, or T-DM1, and if the patient were to develop trastuzumab resistance or trastuzumab-refractory disease, it would have been obvious to further treat the patient with a combination of the binding protein and lapatinib.
At page 25 of the amendment filed February 3, 2021 Applicant has stated that a terminal disclaimer may be filed.

21.	Claims 1, 3, 10, 13, and 51-73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, and 7-36 of U.S. Patent No. 9,101,760 in view of Kuang et al. (Biochem. Pharmacol. 2010 Jan 15; 79 (2): 154-61).
Claims 1, 4, and 7-36 of U.S. Patent No. 9,101,760 are drawn to a method of treating a cancer associated with HER-3 in a subject, said method comprising administering to the subject a first agent and a second agent, wherein said first agent is an isolated binding protein which binds to HER-3 comprising: a heavy chain amino acid sequence that comprises a CDRH1 having the sequence of SEQ ID NO:256, a CDRH2 having the sequence of SEQ ID NO:282, and a CDRH3 having the sequence of SEQ ID NO:315; and a light chain amino acid sequence that comprises a CDRL1 having the sequence of SEQ ID NO:340, a CDRL2 having the sequence of SEQ ID NO:344, and a CDRL3 having the sequence of SEQ ID NO:387, and wherein and said second agent is erlotinib or neratinib.  
The instant claims are drawn to substantially similar subject matter, the only notable difference being the identity of the tyrosine kinase inhibitor that is used in combination with the binding protein.  In the case of the instant claims the method uses lapatinib rather than erlotinib or neratinib.     
Kuang et al. teaches lapatinib (Tykerb®) and erlotinib (Tarceva®) are both tyrosine kinase inhbitors, which have been approved for use in treating cancer; see entire document (e.g., the abstract).   Kuang et al. teaches both drugs have been found to significantly affect the drug resistance patterns in cells expressing the multidrug resistance (MDR) phenotype (abstract).  Kuang et al. teaches lapatinib is a more potent inhibitor of MRP7 than erlotinib (see, e.g., the abstract).
Accordingly, despite the differences in the claims, with the teachings of Kuang et al. in view, it is submitted that the claimed invention would have been viewed as an obvious variation of the invention according to claims 1, 4, and 7-36 of U.S. Patent No. 9,101,760. 
At page 25 of the amendment filed February 3, 2021 Applicant has stated that a terminal disclaimer may be filed.

Conclusion
22.	No claim is allowed.

23.	As before noted, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2016/0222126-A1, which published August 4, 2016, teaches the same subject matter taught by U.S. Patent No. 9,988,462 (Hettmann et al.).

24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        


slr
February 6, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to the disclosure a human antibody having the designation “U1-59”, which binds to a human HER-3 polypeptide, comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 70 and a light chain comprising the amino acid sequence of SEQ ID NO: 72 (see, e.g., paragraph [0063] of the corresponding published application).  In further accordance with the specification the heavy chain comprising SEQ ID NO: 70 comprises complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 256 (CDR1), SEQ ID NO: 282 (CDR2), and SEQ ID NO: 315 (CDR3); and the light chain comprising SEQ ID NO: 72 comprises complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 340 (CDR1), SEQ ID NO: 344 (CDR2), and SEQ ID NO: 387 (CDR3) (see, e.g., Table 10 beginning at page 92 of the specification).   
        2 See the rejection that follows.  If this rejection were to be overcome, then, the claims will only be considered thereafter to the extent that the claims read on the originally presented species and subspecies (i.e., wherein the “second agent” is small molecule or more particularly lapatinib) unless or until a generic claim is finally held to be allowable and/or rejoinder is made.
        
        3 See, e.g., column 4, lines 35-39.
        
        4 See, e.g., the abstract.
        5 Applicant need not amend the claims so as to be limited to the elected species but Applicant is advised that unless a generic claim is finally held to be allowable, rejoinder will not be appropriately made.
        6 A “fragment” is understood to be a part separated from the whole of something.
        
        7 Notably a single chain antibody or scFv is not an antigen binding fragment of an antibody; rather it is a recombinant antibody produced by adjoining the heavy chain variable domain and the light chain variable domain of an antibody using a peptide linker such that the product has or retains the ability to bind to the same antigen.  See paragraph [0053] at page 12 of the specification.
        
        8 A diabody is not an antigen binding fragment of an antibody; rather it is a recombinant antibody produced from two polypeptides, each of which comprises a heavy chain variable domain adjoined to a light chain variable domain that is too short to allow pairing between the two domains on the same polypeptide chain, such that the domains are forced to pair with the complementary domains of the other polypeptide chain and create two antigen-binding sites.  See paragraph [0053] at page 12 of the specification and Holliger et al. (Proc. Natl. Acad. Sci. USA. 1993 Jul 15; 90 (14): 6444-8).
        9 See M.P.E.P. § 2172 (II).
        10 See, e.g., Tsang et al. (Clinical Medicine Insights: Therapeutics. 2011 Jan; 3; 1-13).
        
        11 See, e.g., Cappella et al. (Int. J. Cancer. 2001 Aug 1; 93 (3): 401-8).
        
        12 The “first agent” binds to HER-3 (see, e.g., paragraph [0001]); and as explained, the “second agent” binds to and/or inhibits another HER family member.
        13 This antibody is designated “U1-59”, which is describe as specifically binding to a human HER-3 polypeptide.  Antibody U1-59 is further described by the specification as comprising a heavy chain comprising the amino acid sequence of SEQ ID NO: 70 and a light chain comprising the amino acid sequence of SEQ ID NO: 72 (see, e.g., paragraph [0063] of the corresponding published application).  The heavy chain of antibody U1-59 comprises CDRs comprising the amino acid sequences of SEQ ID NO: 256 (CDR1), SEQ ID NO: 282 (CDR2), and SEQ ID NO: 315 (CDR3); and the light chain of antibody U1-59 comprises CDRs comprising the amino acid sequences of SEQ ID NO: 340 (CDR1), SEQ ID NO: 344 (CDR2), and SEQ ID NO: 387 (CDR3) (see, e.g., Table 10 beginning at page 92 of the specification).   
        14 This fragment, whatever it may be, is not necessarily an antigen binding fragment of an antibody (e.g., a Fab) and is therefore described for the most part by its function alone (i.e., it must be capable of binding to HER-3).
        15 Here Applicant is again reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
        16 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best.